Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of group II, claims 9-16, in the reply filed on 7 July 2022 is acknowledged. 
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Objections
Claims 9-16 are objected to because of the following informalities:  
In claim 9, line 8, “the accelerometer readings” should be amended to read --the stored accelerometer data--.
In claim 9, lines 9-10 , “stored accelerometer data” should be amended to read --the stored accelerometer data--.
In claim 9, last two lines, “at or associated with” would read more clearly if reworded to --of--.
In claim 10, line 3, “registered accelerometer values” should be amended to read –registered accelerometer values of the captured accelerometer data--.
In claim 10, line 6, “sampled accelerometer readings” should read --the registered accelerometer values--.
In claim 11, lines 1-2, “the externally threaded part” should read --the externally threaded stub--.
In claim 15, line 2, “the calculated pump rate” should read --the pump stroke rate--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The recited calculation unit and control device in claim 9.  The aforesaid claim elements are described in the specification at pages 12-15, inter alia.  Algorithms for carrying out their functions are further described therein.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11, last two lines, “or preferably no more than 4 times the pipe diameter og [sic] most preferred no more than 2 times the pipe diameter” is indefinite as reciting a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim)  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  See MPEP § 2173.05(c).
In claims 13 and 14, the limitation, “the PCB” is indefinite for lacking sufficient antecedent basis in the claim because the PCB has not been previously recited or defined in the claim(s) from which this claim depends,  rendering the scope of the claim unclear.  The “PCB” does have antecedent basis in claim 12, not claim 10 from which these claims depend.   These claims should likely be dependent upon claim 12.  Correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Collina (International Patent Application Publication No. WO 2019/111190) in view of McCarty et al. (U. S. Patent No. 6006164).
As to claim 9, Collina discloses a surveillance device (FIG.’s 1-8, Abstract) comprising a: 
- housing 4 (FIG.’s 1, 2a & 2b, Abstract) and an accelerometer 9 within the housing which accelerometer is adapted to capture acceleration data in 3 orthogonal directions in space (p. 15, lls. 20-30, “three directions of the axes of a Cartesian triad” – interpreted as 3 orthogonal directions, see also p. 21, lls. 5-10, discussing measured accelerations in x, y, and z axes), and a 
- data repository 8, 10 (Id., “electronic board 8 … to microcontroller 10 (MC) to process the signal” – forming data repository because microcontrollers use memory to process data) adapted to temporarily store captured acceleration data Id., 
- calculation unit 10 adapted to determine a pump stroke rate based on the accelerometer readings (p. 13, lls. 8-10, “ “indicates “pump strokes” ” interpreted as forming disclosed calculation unit), 
- feed line 4, 12  (p. 15, lls. 5-10 & 32, “transmitting module 4” and “radio transmitter 12”), adapted to wirelessly transmit stored accelerometer data which reflects the pump stroke rate (p. 13, lls. 15-20), 
- control device 10 (microcontroller, supra) adapted to: 
- control the capture of accelerometer data and to 
- process the captured data (p. 15, lls. 20-32), and 
- to control the feed line and control the wireless transmission of the stored accelerometer data, Id.
However, Collina is silent as to the housing of the surveillance device comprises an externally threaded stub, which is adapted to threadedly connect to an internally threaded connection pipe or bracket at or associated with an air operated diaphragm pump.  Collina contemplates various mountings, using threaded fasteners or other arrangements (p. 14, lls. 5-10).  In this regard, McCarty teaches a vibration monitoring tool comprising an accelerometer arranged in a housing having an externally threaded stub 14 (FIG. 7A, col. 9, lls. 5-20) with threaded portion 86 adapted for connection to a machine such as a pump (col. 4, ln. 25).  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to provide an externally threaded stub on the housing of Collina in order to securely mount the accelerometer housing to the part of the machine subject to vibration as suggested by McCarty, Id.  Upon modification, the threaded stub connection of McCarty would be considered adapted to connect to various types of pumps such an air operated diaphragm pump. 
As to claim 16, Collina further discloses a visual display 18 mounted to the housing 4 (FIG. 3, p. 18, lls. 25-30).

Claims 10-12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Collina (International Patent Application Publication No. WO 2019/111190) in view of McCarty et al. (U. S. Patent No. 6006164) as applied to claim 9 above, further in view of Munk et al. (U. S. Patent Application Publication No. 2017/0241422) and Sobhana (U. S. Patent Application Publication No. 2020/0300076), as evidenced by Rogers et al., ‘Accelerometer Data Analysis and Presentation Techniques’ (NASA Publication).
As to claim 10, Collina is discussed above but is silent as to the control device is adapted to calculate an overall energy level measure based on registered accelerometer values in 3 orthogonal directions whereby a frequency spectrum for the overall energy level measure is determined from calculated values: - aRMS(i) based on sampled accelerometer readings at a sampling rate whereby, using the formula(s) recited for the normalized accelerometer output values.  In this regard, McCarty teaches calculating a frequency spectrum based upon measured acceleration values in in its vibration monitoring system (col. 7, lls. 1-10), by calculating RMS values of the processed data (col. 12, lls.  40-60).  The Root-Mean-Square (RMS) produces filtered values of sampled data within a data set and is commonly used in digital signal processing for determining the overall magnitude of the measured values1.   Munk teaches a vibration monitoring system that processes data using RMS values of a vibration signal, performing spectral analysis on the data samples to determine frequencies as they relate to different sources of vibration (para.’s 0136-0138, in this case bearing vibrations in a pump assembly).  A spectral analysis is well known mathematical technique for determining the energy levels of a set of measured signal data samples as is commonly used to analyze accelerometer data2.  In light of these teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to modify Collina so that its control calculates the overall energy based on accelerometer data with a frequency spectrum determined by calculated RMS values using the formulas recited in the claim to produce the predictable result of determining the frequency components relating to specific vibrations in the system such as rotation speed, analogous to pump stroke rate, as taught by McCarty and Munk (para.’s 0118-0127) in light of the Rogers evidence.  
The applied art is further silent as to using normalized accelerometer readings.   Applicant’s accelerometer readings are normalized “in the usual manner in order to exclude bias from gravitation so that only accelerations due to the movements of the pump are included in the calculations” (p. 3, lls. 3-6).  To this point, Sobhana teaches an accelerometer system with a control that filters and processes measured accelerometer signal data in the x, y and z axes using calibration coefficients to normalize the values, accounting for the effects of gravity (para. 0056).  Thus, it would have been obvious to one having ordinary skill in the art to normalize the accelerometer data values provided in three axes to account for the effects of gravity as suggested by Sobhana.  
As to claim 11, as currently understood, Collina further discloses its accelerometer housing mounted on a suction or pressure pipe 2 of the pump so that it is no more than 6 times the pipe diameter distance (see FIG.’s 2 and 4, as clearly shown).  Therefore, upon modification, Collina and McCarty teach or suggest the threaded part of the housing being rotated into a threaded pipe connection or bracket in accordance with the claim.    
As to claim 12, Collina further discloses the device further comprises a PCB 8 (p. 15, ln. 26, “electronic board 8”) which PCB is mounted with the control device, a radio transmitter 12 (p. 15, ln. 20-32) adapted to transmit captured accelerometer data and the accelerometer Id.
As to claim 14, Collina further discloses a battery 11 housed in the housing 4 and connected to the PCB 8 in order to energize the electric parts mounted thereon (FIG. 2b, p. 15, lls. 25-30).
As to claim 15, Collina is discussed above but is silent as to the control device is adapted to provide an alarm in case the calculated pump rate is not according to expectation.  McCarty contemplates raising alarms in response the measured parameters exceeding predefined limits (p. 12. lls. 60-67).   Collina calculates pump stroke rate data, so that once modified, it would have been obvious to provide an alarm if the calculated rate is not as expected in order to notify a user of a potential problem as suggested by McCarty. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Collina (International Patent Application Publication No. WO 2019/111190) in view of McCarty et al. (U. S. Patent No. 6006164) further in view of Munk et al. (U. S. Patent Application Publication No. 2017/0241422) and Sobhana (U. S. Patent Application Publication No. 2020/0300076), as evidenced by Rogers et al., ‘Accelerometer Data Analysis and Presentation Techniques’ (NASA Publication), as applied to claim 10 above, further in view of Correia (U. S. Patent Application Publication No. 2019/0120234
As to claim 13, the applied art is discussed above but is silent as to an NFC enabled communication device and a sub-giga radio is provided at the PCB.  In this regard, Correia teaches a pump control configurable with an NFC radio module supporting various data communication protocols such as WiFi, Bluetooth (IEEE 802.15) and other RF standards (para. 0050).  This is interpreted as equivalent to the recited NFC device with a sub-giga radio.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to provide an NFC communication device supporting the IEEE 802.15 protocol or other RF standards in order to allow the communication device to connect to a wireless network for transmitting its data as taught by Correia, Id. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J HANSEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Rogers et al, p.’s 5-6 of Rogers, et al. Section 2.2.3 - Interval Root-Mean-Square Acceleration versus Time evidences equivalent form of the RMS formulas of the accelerometer data as recited herein.
        2 Rogers et al., p.’s 9-11, Section 2.4.1 – Power Spectral Density. Section 2.4.3 Root-Mean-Square Acceleration versus Frequency.